DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on the date: December 1, 2020.
Claims 1-4, 8, 11-14 and 16-21 are currently pending.  Claims 1-4, 8 and 16 have been amended.  Claims 5-7, 9-10 and 15 are canceled.  No claims are new.

Response to Arguments
Applicant’s arguments, see REMARKS pages 8-13, with respect to the rejection of independent claims 1, 8 and 16 have been fully considered and are persuasive.  The rejection of claims 1, 8 and 16 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Lawrence Bassuck (Reg#: 29043) on April 2, 2021.

The application has been amended as follows: 
Claim 1 line 3 on page 2:
“a magnetic core having an excitation winding and a sense winding, the sense winding having 
Claim 1 lines 9-10 on page 2:
one of the portions of the sense winding and having converter outputs;”
Claim 8 lines 4-5 on page 4:
“a sense winding having portions, with one portion around the first core section and another portion around the second core section;”
Claim 8 line 7 on page 4:
“a detection circuit coupled to one of the portions of the sense winding;
Claim 8 lines 9-10 on page 4:
“a voltage to current converter having inputs coupled to the portion of the sense winding coupled to the detection circuit and having converter outputs;”
Claim 16 lines 3-8 on page 6:
“providing alternating excitation signals to an excitation winding excitation winding that do not saturate the core;”
Claim 16 lines 9-11 on page 6:
“sensing the excitation signals from a sensing winding having portions wound in the same direction on the magnetic core with a sensing circuit;”
Claim 16 lines 12-13 on page 6:
“detecting a signal on one of the portions of the sensing winding;”
Claim 18 line 2 on page 6:
		“The method of claim 17, in which the excitation signals includes current pulses…”

Allowable Subject Matter
Claims 1-4, 8, 11-14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with regarding to the amended limitations (see REMARKS pages 8-13) have been fully considered and are persuasive.
Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:
“a saturation detection circuit including: a voltage to current converter having inputs coupled to one of the portions of the sense winding and having converter outputs; a reset switch coupled across the converter outputs; a capacitor coupled across the converter outputs; and a comparator having inputs coupled to the converter outputs and to the capacitor, having a reference voltage input, and having an output,” when used in combination with all other limitations of claim 1.
	Claims 2-4 are allowed for depending on claim 1.
Regarding independent claim 8, the prior arts of record taken alone or in combination fail to teach or suggest:
“a detection circuit coupled to one of the portions of the sense winding and including: a voltage to current converter having inputs coupled to the portion of the sense winding coupled to the detection circuit and having converter outputs; a reset switch coupled across the converter outputs; a capacitor coupled across the converter outputs; and a comparator having inputs coupled to the converter outputs and to the capacitor, having a reference voltage input, and having an output,” when used in combination with all other limitations of claim 8.
	Claims 11-14 are allowed for depending on claim 8.
Regarding independent claim 16, the prior arts of record taken alone or in combination fail to teach or suggest:
“sensing the excitation signals from a sensing winding having portions wound in the same direction on the magnetic core with a sensing circuit; detecting a signal on one of the portions of the sensing winding; demodulating the detected signal to generate a current signal; integrating the current 
	Claims 17-21 are allowed for depending on claim 16.

The closest references are found based on the updated search:
a)  Leger et al. discloses “Magnetometer with structure asymmetry correction” (see 2004/0196035)
b)  Constant discloses “Device applicable to direction finding for measuring the relative orientation of two bodies” (see 4396885)
c)  Urano discloses “Wireless power feeder and wireless power transmission system” (see 2012/0001494)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 1-4, 8, 11-14 and 16-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867